452 F.2d 109
PEOPLE OF the STATE OF CALIFORNIA, Plaintiff-Appellee,v.William Monroe VICK, Defendant-Appellant.
No. 71-1898.
United States Court of Appeals,Ninth Circuit.
Nov. 19, 1971.

Roland S. Barcume, Newport Beach, Cal., for defendant-appellant.
Evelle J. Younger, Cal. Atty. Gen., William E. James, Asst. Atty. Gen., Howard J. Schwab, Deputy Atty. Gen., Los Angeles, Cal., for plaintiff-appellee.
Before HAMLEY, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant petitioned under 28 U.S.C. Sec. 1443(1) to remove a state criminal prosecution pending against him.  On February 2, 1971, we reversed the district court's order denying the petition and remanded the case on procedural grounds.  People v. Pobuta, 9 Cir., 1971, 437 F.2d 1200.  At a "Hearing on Filing and Spreading Judgment of Court of Appeals," it appeared that petitioner was a member of the Marines and was then in Viet Nam.  The State's Deputy Attorney General assured the court that petitioner could not be prosecuted in absentia.  The court entered an order that the petition "be dismissed without prejudice to renewal if and when petitioner returns from military duty in Viet Nam."  Petitioner again appeals.


2
Assuming, without deciding, that the order is appealable, we hold that the district court did not abuse its discretion in dismissing the petition to await resumption of the state court's jurisdiction over petitioner.  In effect, the order simply stayed the federal proceedings until such time as they may be necessary.  Considering "the power inherent in every court to control the disposition of the causes on its docket with economy of time and effort for itself, for counsel, and for litigants," we find no misuse of that power.  Landis v. North Am. Co., 1936, 299 U.S. 248, 254-255, 57 S. Ct. 163, 81 L. Ed. 153.  See Chronicle Pub. Co. v. N. B. C., 9 Cir., 1961, 294 F.2d 744.  Under 28 U.S.C. Sec. 1446(c), a "petition for removal of a criminal prosecution may be filed at any time before trial."


3
Affirmed.